UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4253


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRY THOMPKINS TRUESDALE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.    James A. Beaty,
Jr., Chief District Judge. (1:08-cr-00190-JAB-1)


Submitted:    November 17, 2009            Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Paul Alexander Weinman, OFFICE OF THE UNITED
STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry Thompkins Truesdale appeals from his convictions

for   possession     with      intent   to    distribute      crack    cocaine    and

possession of a firearm by a convicted felon and his resulting

188-month sentence, entered pursuant to his guilty plea.                          On

appeal, counsel has filed an Anders 1 brief, concluding that there

are   no    meritorious        issues   for    appeal    but    questioning       the

reasonableness of Truesdale’s sentence.                  Although informed of

his   right     to   do    so,    Truesdale      has    not    filed    a   pro   se

supplemental brief.            After a thorough review of the record, we

affirm.

              Truesdale asserts that his sentence was longer than

necessary to achieve the goals of sentencing, especially given

the disparity between the crack and powder cocaine Guidelines

and   their    effect     on    his   advisory   Guidelines      range. 2     While

Kimbrough v. United States, 552 U.S. 85, 109-10 (2007), held

that a district court may conclude that the Guidelines’ crack

cocaine/powder cocaine disparity yields a sentence greater than

necessary, Kimbrough did not hold that a district court must

      1
          Anders v. California, 386 U.S. 738 (1967).
      2
       In his plea agreement, Truesdale waived his right to
appeal in certain limited circumstances. Because the Government
has not asserted the waiver as a bar to this appeal, we do not
consider it. See United States v. Blick, 408 F.3d 162, 168 (4th
Cir. 2005).



                                          2
conclude that any sentence within the Guidelines involving crack

cocaine yields a sentence greater than necessary.

              Here, the district court clearly was not sentencing

based    solely    upon     the    advisory      Guidelines         range.      The    court

understood       its     discretion     and       relied       upon    the    nature     and

circumstances       of    the     offense,       Truesdale’s        prior     record,    his

prior involvement with controlled substances, and his status as

a   career      offender     to    conclude       that     a    sentence      within     the

Guidelines range was appropriate.                  Thus, we hold that the court

did not abuse its discretion and imposed a reasonable sentence.

See United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007)

(standard of review); United States v. Go, 517 F.3d 216, 218

(4th     Cir.    2008)     (applying       presumption         of     reasonableness      to

sentence within properly calculated Guidelines range).

              In accordance with Anders, we have reviewed the entire

record in this case for meritorious issues and have found none.

Thus,    we     affirm   Truesdale’s        convictions         and    sentence.        This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.         If    the   client     requests         that   a   petition    be

filed,    but     counsel       believes    that     such      a    petition    would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                Counsel’s motion must state that

a copy thereof was served on the client.                       We dispense with oral

                                             3
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  4